MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                       Feb 16 2017, 6:16 am

precedent or cited before any court except for the                      CLERK
purpose of establishing the defense of res judicata,                Indiana Supreme Court
                                                                       Court of Appeals
collateral estoppel, or the law of the case.                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Ryan W. Tanselle                                          Curtis T. Hill, Jr.
Brownsburg, Indiana                                       Attorney General of Indiana
                                                          Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Matter of J.S., a Child Alleged to                        February 16, 2017
be Delinquent,                                            Court of Appeals Case No.
                                                          32A01-1606-JV-1480
Appellant-Defendant,
                                                          Appeal from the Hendricks Superior
        v.                                                Court.
                                                          The Honorable Karen M. Love,
                                                          Judge.
State of Indiana,                                         Cause No. 32D03-1604-JD-104
Appellee-Plaintiff.




Darden, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017    Page 1 of 12
                                      Statement of the Case
[1]   J.S. brings this interlocutory appeal from the juvenile court’s order waiving his

      case to a court with jurisdiction of the charges if committed by an adult. We

      affirm.


                                                    Issues
[2]   J.S. presents the following two issues for our review:


              I.       Whether the juvenile court abused its discretion by
                       waiving J.S.’s case to adult court after finding that J.S. is
                       beyond rehabilitation under the juvenile justice system.
              II.      Whether the juvenile court abused its discretion by failing
                       to enter specific findings to support its conclusion that
                       waiver was appropriate as being in the best interests of the
                       safety and welfare of the community.

                                Facts and Procedural History
[3]   J.S. was adopted by his parents. It appears that J.S. started to abuse drugs at an

      early age and he was in sixth or seventh grade when he first purchased a

      controlled substance at school. He was adjudicated a delinquent for that

      offense and placed on probation. After violating the terms thereof, his

      probationary period was extended by three months. J.S.’s significant substance

      abuse issues continued. At the age of fifteen, J.S. was sent to an in-patient

      treatment facility, but he continued to abuse illicit substances after leaving that

      facility.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 2 of 12
[4]   J.S. has refused to live at home with his parents. In particular, he has a strained

      relationship with his mother, frequently yelling, screaming, and cursing at her.

      While living at home, he would lock himself in his room and refuse to answer

      her requests to know where he was going and with whom. J.S. also refused to

      honor his father’s rules. J.S.’s parents enrolled J.S. in counseling services, but

      withdrew him after approximately six to eight months, seeing little to no

      improvement in their opinion.


[5]   J.S. also refused to attend school and dropped out at the age of sixteen. He was

      denied re-entry into regular high school due to his poor attitude about school.

      Instead he enrolled and completed GED classes but failed to take the required

      test to receive his required GED degree. He also refused to maintain

      employment. He has had employment at various places, the longest of which

      lasted two or three months. J.S. also squandered attempts by others to help him

      improve and change his behavior for the better. J.S. lived with a teacher who

      offered to tutor him, but moved out after a week because he was not satisfied

      there. After that, J.S. moved in with a young man who attended church with

      J.S.’s family. Although the man hoped to serve as a good influence, he had to

      evict J.S. for his failure to cooperate and pay rent. J.S. then moved in with a

      friend he knew from one of his previous jobs but left there after a short period of

      time. J.S. then began living in a motel.


[6]   J.S. has been diagnosed with ADHD and was prescribed medication for that

      condition. J.S. refuses to take the medication.



      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 3 of 12
[7]   In early 2016, Hendricks County experienced an increase or rash of bank

      robberies. J.S., who was seventeen, but just four months shy of his eighteenth

      birthday at the time, watched news coverage of the first robberies and thought

      he recognized the perpetrator as his friend, Kyle Rhoades. J.S. was even more

      sure his suspicion was correct when he saw Rhoades with a backpack full of

      money shortly thereafter. Instead of reporting his suspicions to someone in law

      enforcement, J.S. sought out Rhoades for information on how he could get

      involved in committing bank robberies.


[8]   On March 23, 2016, Jelisa Argue reported for work at the PNC Bank in

      Clayton, Indiana at 8:30 a.m. On that particular day, Argue was the teller at

      the drive up window and Shannon Herzog was the other teller. During the

      afternoon, business slowed and the two began to complete some required online

      training. At 2:30 p.m., two people, later identified as J.S. and his juvenile

      girlfriend, J.D., entered the bank. Argue had heard someone enter the bank

      and left her drive-up-window post.


[9]   J.S. was wearing a black toboggan cap, shiny aviator sunglasses, a white shirt,

      and a Mardi Gras bead necklace. He had gone to great effort to draw a fake

      tattoo on the side of his neck in order to avoid identification. J.S. placed a note

      on the counter, pointing toward it when Argue greeted him. Argue read the

      note which read as follows:

              This is not a game. I want $20,000 cash. Don’t move and give
              me everything. If you do what I say everything will be fine. No
              dye packs. Thanks

      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 4 of 12
       Tr. pp. 38-39; State’s Ex. 1.


[10]   Argue pushed an alarm that she was carrying in her pocket. J.S. then told her

       not to move. Argue explained that she would have to move because she needed

       to go to her till (drawer) to retrieve the money. From her till she retrieved what

       is known as bait money. Bait money is kept in a separate compartment of the

       till, which, if retrieved, sets off another alarm. The serial numbers of the bait

       money are recorded. Argue gave J.S. $2,030.00. J.S. asked her if that was all

       the money she had. After Argue replied that it was, J.S. stared at her for a few

       moments before he and his girlfriend left the bank.


[11]   Argue later testified that although the incident lasted only a few minutes, she

       felt it lasted forever. She was scared and nervous because she was uncertain

       whether J.S. had a weapon. Herzog later testified that she was scared to death

       and felt very vulnerable because from her position she could not see whether

       J.S. had a gun and she just happened to see J.D., who was obscured by the

       counter, at the last moment. After J.S. and his girlfriend left the bank, Argue

       told Herzog that they had been robbed. They locked the doors of the bank and

       pulled the alarm. J.S. and J.D. fled the bank, discarding the outer layer of their

       clothes to evade identification and capture.


[12]   Later, J.S. and Rhoades together decided to rob another bank. They agreed

       that J.S. would case the bank before Rhoades robbed it. On April 4, 2016, Julie

       Peters was working as the head teller at First National Bank in Plainfield,

       Indiana. At around 4:30 p.m., J.S. approached Peters’ window and asked


       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 5 of 12
       questions about how to transfer an account from Chase Bank to First National.

       Peters explained the procedures and handed a brochure to J.S., who replied,

       “cool,” and walked away. Tr. pp. 56, 58. As J.S. was leaving, he passed

       Rhoades in the lobby. J.S. walked to a parked car where J.D. and her two

       siblings, who were approximately five and two years of age at the time and

       seated in their booster and car seats, waited for him.


[13]   Rhoades was wearing a sweatshirt, hat, and dark sunglasses. As Rhoades

       began to pull a piece of paper from his pocket, Peters simultaneously pushed an

       alarm to alert police. The note read: “I want all of your money—I want your

       money you f***ing bitch. I want all of it.” Id. at 59. Peters pulled money from

       her till and laid $2,100 on the counter. Rhoades took the money and left the

       bank.


[14]   Officers received leads about three potential suspects in the robberies. A vehicle

       matching the description of a getaway vehicle was placed under surveillance.

       J.S. was in a Kia Soul when officers initiated a traffic stop of it on April 5, 2016.

       After speaking with his parents about his rights, J.S. admitted to his

       involvement in two of the four robberies and while doing so implicated

       Rhoades and J.D. as other participants in some of the four robberies.


[15]   On April 8, 2016, the juvenile court authorized the filing of a delinquency

       petition alleging that J.S. had committed two felonies, one count of Level 5

       felony robbery if committed by an adult, and one count of Level 5 felony

       conspiracy to commit robbery. On April 11, 2016, the State filed a motion to


       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 6 of 12
       waive jurisdiction to adult court and requested a hearing on the motion. The

       hearing was held on April 21, 2016, after which the juvenile court took the

       matter under advisement. On April 27, 2016, the juvenile court issued findings

       and conclusions thereon, ordering that J.S.’s charges be waived into a court

       with adult jurisdiction. Subsequently, the juvenile court certified its order for

       interlocutory appeal. This Court granted the motion on July 22, 2016, and J.S.

       now appeals.


                                    Discussion and Decision
[16]   In general, juvenile courts have exclusive original jurisdiction over juvenile

       delinquency proceedings. Ind. Code § 31-30-1-1 (2012). Under certain

       circumstances, however, juvenile courts may waive this exclusive original

       jurisdiction. Waiver of jurisdiction is for the offense charged and all included

       offenses and is accomplished by an order of the juvenile court waiving the case

       to adult court. Ind. Code § 31-30-3-1 (1997). The order must include specific

       findings of fact to support the order. Ind. Code § 31-30-3-10 (1997).


[17]   One of the waiver statutes provides that after the State files its motion

       requesting waiver, and after a full investigation and hearing, the juvenile court

       may waive jurisdiction upon the finding that:

               (1) the child is charged with an act that is a felony:
               (A) that is heinous or aggravated, with greater weight given to
               acts against the person than to acts against property; or
               (B) that is a part of a repetitive pattern of delinquent acts, even
               though less serious;

       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 7 of 12
               (2) the child was at least fourteen (14) years of age when the act
               charged was allegedly committed;
               (3) there is probable cause to believe that the child committed the
               act;
               (4) the child is beyond rehabilitation under the juvenile justice
               system; and
               (5) it is in the best interests of the safety and welfare of the
               community that the child stand trial as an adult.
       Ind. Code § 31-30-3-2 (2008).


[18]   Here, J.S. specifically challenges the sufficiency of the evidence supporting the

       juvenile court’s findings under subsections 4 and 5.


[19]   Upon appellate review of claims alleging insufficient evidence to support

       waiver, we will not weigh the evidence or judge the credibility of witnesses.

       S.W.E. v. State, 563 N.E.2d 1318, 1322 (Ind. Ct. App. 1990). We look only to

       the evidence most favorable to the State and reasonable inferences to be drawn

       therefrom, considering both the record of the waiver hearing and the reasons

       given by the court. Id.


[20]   Unlike criminal proceedings, juvenile proceedings are civil in nature and the

       burden is on the State to establish by a preponderance of the evidence that

       juvenile jurisdiction should be waived. Phelps v. State, 969 N.E.2d 1009, 1016

       (Ind. Ct. App. 2012), trans. denied. We review the juvenile court’s decision to

       waive exclusive original jurisdiction for an abuse of discretion. Id. The juvenile

       court is entitled to give the evidence before it whatever weight it deems

       appropriate. Id.


       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 8 of 12
                                      I. Beyond Rehabilitation
[21]   The determination of whether a juvenile is beyond rehabilitation of the juvenile

       justice system is fact sensitive and can vary widely from individual to individual

       and circumstance to circumstance. Jordan v. State, 62 N.E.3d 401, 405 (Ind. Ct.

       App. 2016) (citing Hall v. State, 870 N.E.2d 449, 457 (Ind. Ct. App. 2007), trans.

       denied), trans. denied.


[22]   J.S.’s challenge to this finding amounts to an invitation for this Court to

       reweigh the evidence. The juvenile court found that J.S. admitted to

       committing a bank robbery and to casing another bank for Rhoades to aid him

       in his efforts to rob it. J.S.’s probation officer testified that in her experience

       supervising juvenile offenders, and considering the gravity of J.S.’s offenses—

       leaving bank tellers fearful that they would not only be robbed, but could face

       being shot—there were no juvenile services that would help rehabilitate J.S.

       This was so, she testified, especially since J.S. would turn eighteen years of age

       within months. She also cited J.S.’s issues with obeying rules at home,

       dropping out of school, and failing to follow through with his GED test. J.S.

       failed to cooperate and/or take advantage of offers of help from others who

       were willing to serve as role models, instead seeking out help in new criminal

       ventures. Additionally, the record reveals that J.S. has not been able to

       maintain employment for any significant period of time and has been involved

       in illicit drug use. We cannot say that the juvenile court abused its discretion by

       making this finding in support of waiver.



       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 9 of 12
                             II. Community Safety and Welfare
[23]   Next, J.S. argues that the juvenile court abused its discretion by failing to make

       specific findings in support of this conclusion. However, upon review of the

       findings as a whole, there is sufficient evidence to support this conclusion.


[24]   J.S. had a prior adjudication as a delinquent. He started abusing drugs at a very

       early age and purchased controlled substances while at school and violated the

       conditions of his probation. Rather than learning from that experience, he

       continued to abuse illicit drugs. Later while watching television news reports of

       increased bank robberies in the community and being able to determine the

       identity of the perpetrator, J.S. sought out that person as a mentor to teach him

       how to commit similar crimes. In one robbery, J.S. frightened two tellers at the

       PNC Bank in Clayton, Indiana, demanding that they give him money. He even

       went so far as to enlist the help of his juvenile girlfriend in the commission of

       his criminal activity. In another incident, he allowed his girlfriend and her two

       extremely young siblings to wait for him in a car outside the First National

       Bank while he cased it for Rhoades, who then robbed the bank. We find that

       there are sufficient, specific findings to support this conclusion.


[25]   For argument’s sake, assuming, without deciding, even had the waiver order

       not contained particular, spelled-out facts justifying waiver, that does not

       invalidate the waiver order. Vance v. State, 640 N.E.2d 51, 57 (Ind. 1994).

       Specific facts need not be recited in the order if the record clearly contains

       sufficient facts for the court to find that the waiver is appropriate under the

       circumstances. Id.
       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 10 of 12
[26]   In review, it is undisputed that J.S., who had experience with the juvenile

       system, recognized a friend on television as a person who was a suspect in a

       bank robbery. Instead of contacting law enforcement, J.S. sought out that

       friend to learn how he could also commit similar crimes. Afterwards, he went

       to WalMart to purchase items of clothing and other paraphernalia to disguise

       himself. Subsequently, he personally placed two tellers at a community bank in

       fear for their safety when he robbed the bank in Clayton, Indiana. Also, he

       enlisted the assistance of his juvenile girlfriend in his criminal activity. After

       the first robbery, he conspired with his mentor, Rhoades, to commit yet another

       robbery. While he was casing the bank, he allowed his girlfriend, and her two

       extremely young siblings to wait outside in the car for him. According to J.S.,

       after the robbery, they were then going to take J.D.’s siblings to school. At the

       time of the incident, J.S. did not know if Rhoades was armed when he entered

       the bank.


[27]   J.S.’s argument that his parents were willing to have him return to their home

       under their guidance and structure is an attempt to persuade us to reweigh the

       evidence. His argument that his parents would provide home-based counseling

       and GPS monitoring for him is not enough. Evidence shows that for years he

       has failed to follow the guidance of his parents, to show respect for their home,

       and has refused to take medication that was prescribed by doctors. Those

       efforts to provide a structured environment proved unsuccessful in the past and

       the court was well within its discretion to reject them.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 11 of 12
                                                Conclusion
[28]   The trial court did not abuse its discretion when it waived jurisdiction. There

       was sufficient evidence for the court to find that J.S. is beyond rehabilitation

       under the juvenile justice system and that it is in the best interests of the safety

       and welfare of the community that J.S. stand trial as an adult.


[29]   In light of the foregoing, the juvenile court’s waiver order is affirmed.


[30]   Affirmed.


       Najam, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-JV-1480 | February 16, 2017   Page 12 of 12